Exhibit 10.1
 
SECOND AMENDMENT TO
EMPLOYMENT AND NONCOMPETITION AGREEMENT
(Clayton W. Lewis)
 
This Second Amendment (“Second Amendment”) to an Employment and Noncompetition
Agreement dated as of September 24, 2001 is made and entered into between
Onvia.com, Inc., a Delaware corporation (“Onvia”) and Clayton W. Lewis, an
individual (“Employee”) as of September 27, 2002.
 
Recitals
 
A.        Employee and Onvia entered into that certain Employment and
Noncompetition Agreement dated as of September 24, 2001, as amended by that
certain Amendment to Employment and Noncompetition Agreement dated as of
February 22, 2002 (“Agreement”).
 
B.        Employee and Onvia want to amend the Agreement on the terms and
conditions set forth in this Second Amendment.
 
C.        Capitalized terms used, but not specifically defined, in this Second
Amendment have the meaning attributed to them in the Agreement.
 
Agreement
 
Employee and Onvia agree as follows:
 
1.        Change of Control.    Sections 1.6(a) and (b) (Change of Control) is
amended and restated in its entirety as follows:
 
“(a)        Acceleration of Stock Options. In lieu of the benefits provided in
Section 12(c) of the Plan, the following provisions will apply in the event of a
Change of Control (as that term is defined in the Plan):
 
Upon consummation of a Change in Control, 50% of the total number of then
unvested shares underlying all options granted to Employee shall vest and become
exercisable. If, within twelve (12) months after consummation of a Change in
Control, Employee is terminated without Cause or resigns for Good Reason, then
100% of the total number of then unvested shares underlying all options granted
to Employee shall vest and become exercisable upon such resignation or
termination. Employee waives his rights to benefits under Section 12(c) of the
Plan in exchange for the benefits provided in this Section 1.6(a). The
acceleration referred to in this Section 1.6(a) and Section 2.2(a) expressly
excludes all future options granted after September 27, 2002.”
 
2.        Termination.    Section 2.2(a) is amended and restated in its entirety
as follows:
 
“If (i) Onvia terminates Employee’s employment without Cause, or Employee
resigns for Good Reason, during the Employment Term, (ii) Employee satisfies all
of Employee’s obligations relating to the termination of Employee’s employment
under this Agreement (including Employee’s obligations under Section 5.2 below),
(iii) Employee executes and delivers to Onvia a general release (reasonably
satisfactory in form and substance to Onvia) of any rights or claims that he may
have or has ever had against Onvia or any of Onvia’s Affiliates, and (iv)
Employee continues to satisfy all of Employee’s obligations under this Agreement
(except for Section 1.1), then Employee shall be entitled to receive (x) the
monthly salary payments specified in Section 1.2 above on Onvia’s regular
payroll and then existing benefits under Section 1.5 above for three hundred and
sixty-five (365) days following the effective date of such termination minus
applicable withholdings and taxes, and (y) then existing benefits under Section
1.4(a) above for three hundred and sixty-five (365) days following the effective
date of such termination, and (z) three hundred and sixty-five (365) days
(determined from the date of such termination) of accelerated vesting of all
unvested options granted to Employee. The acceleration referred to in this
Section 1.6(a) and Section 2.2(a) expressly excludes all future options granted
after September 27, 2002.”





--------------------------------------------------------------------------------

 
3.        Effect of Amendment.    Except as specifically modified by this
Amendment, the Agreement remains in full force and effect, without other
modification, as originally stated. All provisions of the Agreement which are
inconsistent with this Amendment are superceded by this Amendment.
 
4.        Execution.    This Amendment shall not be deemed effective until
executed and delivered by the parties hereto.
 
DATED as of the date first written above.
 
EMPLOYEE:
 
CLAYTON W. LEWIS, an individual
 
By: /s/ Clayton W. Lewis
 
COMPANY:
 
ONVIA.COM, INC., a Delaware corporation
 
By: /s/ Michael D. Pickett, CEO & Chairman

